Citation Nr: 1542780	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1.  Entitlement to service connection for residuals of a uvulopalatopharyngoplasty (UPPP), claimed as a throat disorder. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for an adenoid disorder.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1983 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2012, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required in this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for residuals of a UPPP, sinusitis, an adenoid disorder, sleep apnea, and residuals of a left ankle fracture.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).  

In December 2007, the RO prepared a memorandum of a Formal Finding of Unavailability for the Veteran's service treatment records.  As a result, there is a heightened duty to assist the Veteran in developing his claims.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As indicated in the November 2012 Board Remand, "while complete copies of the service treatment records are missing, it is clear from the records associated with the claims file that the Veteran received medical treatment for a broken ankle and had [a UPPP] during service."  

Pursuant to the November 2012 Board Remand, the Veteran, in September 2014, was afforded VA examinations for the claims on appeal by the same VA examiner.  When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  After review of the opinions provided by the VA examiner, the Board finds the opinions to be insufficient for adjudication purposes, and new VA examinations are warranted. 

Upon the VA nose and throat examination, which addressed the Veteran's claims of service connection for residuals of a UPPP, sinusitis, and an adenoid disorder, the VA examiner noted a current diagnosis of allergic rhinitis and use of over-the-counter medication as current treatment.  The VA examiner also noted treatments for acute sinusitis documented in post-service private treatment records, but indicated that the Veteran did not meet the diagnostic definition for chronic sinusitis.  Upon physical examination, the VA examiner noted that tonsils and uvula had been removed, and that the Veteran presented with erythematous and edematous nasal turbinates with a clear drainage present and a thickened soft palate.  Following examination, the VA examiner opined that it is less likely than not that the Veteran "has a sinus, throat, or adenoid condition that was incurred in or caused by service."  As rationale, the VA examiner indicated that the Veteran did not demonstrate a "throat or adenoid condition currently or in service" and that the Veteran was not diagnosed with allergic rhinitis until 1996, "ten years after discharge from service."  

Upon VA examination for sleep apnea, the VA examiner noted a diagnosis of sleep apnea in 1996 and the Veteran's reported history of an in-service UPPP.  Upon physical examination, the VA examiner noted that the Veteran presented with a thickened soft palate.  Following examination, the VA examiner opined that the Veteran's sleep apnea is less likely than not incurred in or caused by military service.  As rationale, the VA examiner indicated that there "is no documentation of a sleep disorder in service and no documented medical evidence of [a] diagnosis or treatment of a sleep disorder until 1996."  

Regarding the opinions provided concerning the claims of service connection for residuals of a UPPP, sinusitis, an adenoid disorder, and sleep apnea, the VA examiner was specifically asked to comment on a May 1999 private treatment record that noted "significant airway compromise with scarring of the airway" from the reported in-service UPPP; however, the VA examiner did not reference this particular private treatment record.  In addition, it appears that the VA examiner did not consider the effects of the in-service UPPP on the Veteran's current disabilities.  Moreover, the VA examiner appeared to base his negative nexus opinions, at least in part, on the lack of medical evidence of disabilities manifesting during service; however, as the Veteran's service treatment records are missing, the Board finds the reliance on a lack of in-service medical documentation to be improper.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  VA examiners must consider lay statements not rejected by VA and recognize that service connection does not require an in-service diagnosis or documentation of continuity of symptomatology via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Upon VA examination for residuals of a left ankle fracture, the Veteran reported a history of a left ankle fracture, which required a cast as treatment, and current symptoms of pain, weakness, and stiffness resulting in decreased standing and walking tolerance.  The VA examiner noted 2006 private treatment records that documented mild talonavicular arthritis, plantar fasciitis, a chronic hypertrophic tear of the posterior tibialis tendon, and chronic dislocation of the peroneus longus tendon.  The VA examiner also noted contemporaneous radiographic imaging results that indicated no evidence of a prior ankle fracture or arthritis, but did indicate severe soft tissue swelling, likely attributable to venous or lymphatic insufficiency.  Following examination, the VA examiner opined that it is less likely than not that the Veteran "has a chronic left ankle condition related to a reported ankle fracture in service."  As rationale, the VA examiner indicated that the Veteran demonstrated a normal physical examination, and there is "no documented medical evidence of [a] left ankle condition in available records . . . until 2006."  

Regarding the opinion provided concerning the claim of service connection for residuals of a left ankle fracture, the VA examiner opined that the Veteran did not have a current left ankle disability; however, as the VA examiner identified, a November 2006 private diagnostic imaging study report reflects mild talonavicular arthritis, plantar fasciitis, a chronic hypertrophic tear of the posterior tibialis tendon, and chronic dislocation of the peroneus longus tendon.  In addition, an October 2006 private radiographic imaging study report reflects evidence of an old fracture of the left ankle.  In light of conflicting medical evidence documenting a current left ankle disability, the Board finds that a new VA examination is needed to adequately assess the nature of the Veteran's complaints.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current disability of the nose and throat, to include residuals of a UPPP, sinusitis, adenoid disorder, and allergic rhinitis.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should elicit and document a full and complete history from the Veteran, to specifically include a report of in-service symptoms pertaining to the nose and throat.
 
Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinions:

a. Does the Veteran have a current disability manifested by residuals of a UPPP?

If no, the VA examiner should specifically comment on the September 2014 VA examiner's finding of removed tonsils and uvula, and a thickened soft palate as it relates to the existence of a current disability.  

b. Does the Veteran have a current disability manifested by sinusitis or allergic rhinitis?

If no, the VA examiner should reconcile such finding with the September 2014 VA examination report indicating a current diagnosis of allergic rhinitis.  

c. Does the Veteran have a current disability of the adenoids?

d. For each current disability of the nose and throat identified above, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current disability began during service or is otherwise etiologically related to active service?

In rendering the above opinions, the VA examiner should specifically comment on the May 1999 private treatment record that noted "significant airway compromise with scarring of the airway" from the reported in-service UPPP. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's sleep apnea.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinion: 

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea began during service or is otherwise etiologically related to active service, to include as due to the residual effect of the in-service UPPP?

In rendering the above opinion, the VA examiner should specifically comment on the May 1999 private treatment record that noted "significant airway compromise with scarring of the airway" from the reported in-service UPPP.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current residuals of a left ankle fracture.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should elicit and document a full and complete history from the Veteran, to specifically include a report of in-service symptoms in the left ankle. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinions:

a. Does the Veteran have a current disability of the left ankle?

If no, the VA examiner should reconcile such finding with 2006 private treatment records that provide current diagnoses.  

b. If a current disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current left ankle disability began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




